..~,


                 v.                                                                  CR~:''II~'J.I.\L A?WiEOlE:~~ED ~~    .
                                                                                        AUSTJ:;·~ ~zc~WlMCRK\IIIN&t A~k!ALS
253&> DIS'.L'RIC':' COUR'I'
of    H?-\.;~RIS      20Ut"JTY
                                                                                                      JUN 1~tO'S
                                                                     :\.;




and would show tnis Cour-t t;1e follm;in:J ~
RELATOR
Joseph EiTiil 3unn 'I'DCJ:;;: 9l72.7Ll Is an Offender inc:arcerate6 in the Texas Depart-
ment        of        Crill1inal        Justice and is app::arin:J Pro se1 ·who can be located at t;le
Connallt              Unit       in     XeneO.t I        Texas. Relator has e:;c;,austed his rei-.1edies ana :las
NO other          adec~uate           r::1.12d] at La;.v.

      The        act        sou3'ht         is     to    ~e   com,;>ell::d is H1inisterial1 NOT discretionart in
nature.           TCCP        Art.          11.07 Seondent to in1rnediatelt transmit
to     the        court of Criminal Appeals a copf of th9e Application of Habeas Corpus·
the        convictin-::;         Court            has decided that there are UNRESOLVED ISSUES that need
to oe Resolved.
RESPOi:mEi\IT
     The     ?,espoi1den~:             has · ,zai.led in h'i.s capacitJ and t;1e Court nas a             ~1inisterial

dutj        to        file       its        resj,)onse in the Court of CrLl1inal l-\1)peals in the cri1ainal
Proceedin:; and i.:>er:Eonn .all other duties irli,:)OSed :Oj LA:;'J ·rCC? and .is responsible
under        the        :cules         of        TCCP    lL 071 and ;nust ir11mediately transmit to the Court
of     Criminal              A.Jpeals t:1ere findinss of facts and a copy of the                    ~'Jrit   of aaoeas
Corpus 11. 07.

VIOLATION OF ARTICLE 11.07 OF THE                               TE~~S       CODE OF CRIMINAL PROCEDURE
      The        Respondent violated Art. 11.07 Sec. 3(c) of the Texas Code of Criminal
Procedure              by     failin; to provide a copy of the Application for                      ~vrit    of habeas
Corpus           any        answer          filed       and a Certifiied reciting the date upon lvhich that
findin~           was     made to the Court of Criminal Appeals within the time prescribed
by     law        and     \-lithin      a reasonable time from the date which the documents were
requested to be transmitted.
LETTERS
      To     date        Relator has recived NO response from the 'Respondent regarding his
reyuests           for        transmittal     of    a     copy    of the Application for Writ of Habeas
Corpus. (Exhibit the Letters ).
      It     is     clear from the letters that Relator has sent to the Court of Harris
County        Texas and relator has repeatedly put resp0ndent on NOTICE that Relator
is     seeking           the transmittal copy of the Application for Writ of Habeas Corpus
along \vith the findings of facts.· Relator has gone well beyond any resuirement
or     obligations imposed upon him by the Texas Code of Criminal Procedure.
In     contrast to relators efforts. Respondent has wholly failed to comply with
the        texas        CCP     Art.     11.07 Sec. 3 (c) and is acting in bad faith and has also
failed        to        afford relator the professional and Common Courtesy of· any written
responses           to his correspondance and request that the Rules of TCCP Art. 11.07
be     followed.           As     Art. ll.07 Sec. 3(c) clearly stated that "If the convicting
Court       decides that there are UNRESOLVED ISSUES that they shall make a finding
of:    facts        and        transmit them to the Court of Criminal Appeals. Failure of the
Court        to     act        within     the time allowed by the TCCP shall constitute that the
Court        is     in        Agreement     with    the    Relator that the     ~·Jrit   of Habeas Corpus is
True.       And         that     the     respondent has violated the Laws and the Procedures and
its ministerial duties and thus ·an in violationof the Texas Laws.
PRAYER
v'lliEREFORE        PREMISES           CONSIDER    Relator       Respectfully   r.equests that this Court
make the Respondent answer the 11.07 Writ of Habeas Corpus or grant the relator
a Default Judgment in relators favor as the relator has Brought this litigation
in GOOD FAITH. (EXHIBITS TO THE RELATORS LETTERS AND COURT ORDERS ARE AT'l'ACHED}


                                                                        RESPECTFULLY SUBMITTED

                                                                       ~A w~ .,,7~7Lf
                                                                      UJO ph Em1l Bunn i~917274 ·
                                                                        Connally Unit
                                                                        899 F.M •. 632
                                                                        Kenedy, Texas 78119
                                                CAUSE NO       819780~A


EX PARTE:                                                  §               IN THE   263rd   DIS'l'RIC'r
   Joseph Bunn                                             §                  COUR'f Of:'' fiARHIS
                                                           §                    COUNTY 'l'E:XAS


                REQUEST FOR DISPOSI'riON OF 'l'HE 11. 07 WRI'r Or' HABEAS CORPUS

The     State        of     Texas        stated in a Motion that there were unresolved issues in
the \'lrit of Habeas Corpus that was £)resented to the Court in February of
2015. The District Attorney signed an Motion of March 6, 2015. Stateing that
the    Court needs to address the Unresolved issues. The Court had made an Order
for    the designation of the issues on March 10, of 2015. I have had no other
communication              from        the   Court    on what has been done in my case. It has been
over     a     month        in     a     half and I have    c~c,.!.i.ved   no answer: to the .U.07 Writ of
Habeas        Corpus.           Accordingly      to    the Code of Criminal Procedure under Article
11.07 the Court only has so many days to file a response. It has been longer
than the allowed time. Please inform me as to what is going on in my case.
So    that I may if need be file a motion for default judgment.



Dated        April        24,     2015                                              RESPECTFULLY SUBMITTED



                                                                              Joseph Bunn TDCJ 1917274
                                                                              Connally Unit
                                                                              899 F.M. 632
                                                                              Kenedy, Texas 78li9
             . .:: ~   .'.                                                               CAUSS NO. 019780-A                                                              .•.
                 f' EX PARTE                                                                                          !N TtJE 263rd DISTRICT
                 ''                                                                                                    IIJ· THE 263rd      D:tSTRlCT                           \
                         JOSEPH BUNN
                                                                                                                            COURT OF HAREUS



                                         · SECOND REQOBS·.L' FOR DISPOSITION OF THE 11.07 ~·miT Cl? r!,\aEAS CORP..US


                                  This           it> the Second rf:quest. for the Disr;osltion or. ruy W.c.it 9f H~ Cor[?UD
                         from              the     263co         Distr.ict               Court          of Hacd.s County, Texas · On         ~ebuari   of 2015
                            have: sent offmy AppHcation of 11~0'7 Writ of Hab~as Corpua. Tho D~stciot:
                             I
                        Attornf~J  of th(~ 263r· r;md thctt tfl.;:i' needed to be addressed. This \!aa in Nari::i'i
                         6, 2015 that thl!! Dist.dct At.torn..:.::t a•;i.coed and Ma1.·ch 10, 2015 that ti1e Di.st.:c.ic:t
                         Cc>urt             had      ei~cuca.            1·;1e         Diatcict          Cout't had rnade a    De~iguation    of tho    Issu~s
                                                                                                                                                                         .     ,•
                         on         iVIclt·ch      10,         2015.            And      I    lH'l.V€   ~m::l NO furth~E:r letters   or   the fact findings
                       · of my c,sso mail cd to ma ~
                                  On       Apdi 24, 2015 I                      S~nt: My ficst L~tter of ~,..~ue.st for tho the Dis,e.lOsition
                         of         fi1f       11.(17      Wcit          of       aabe~!.l         Corc.J;;.:01 B\.tt: h::\ve .still hiwu re,.::eived NO answet·
                 ')'. ·to· nty irlqUi·t~f ~,he CO\..\rt is in Vlolati :.:>n of t;.ll~ T1!Xi:l~ Cod~ ~~f C-' iri1inal Pt·ocedqt"e
                         Under:- Article 11.07                        .weer       all    Ocder             ;-lit.hin        20 dats of tne Expiration of the time all9wod
                         fot:            the      .State        to       z.·e;;;ly, d;;:.::.~i';jna.tinSJ the .rr~:3ues of t.h6! fact t.o be 1re.solv~d.
                                 'l'he     tim~    l.s     well paesed and the Ap_b)licant i.s no!.i                          .s~ndiny hi~   Second    Re-..~u~st
\'
                         foe             the      ~actual            Pindin.g.s              of. d'ac:t.sl that: an'l unn:solved in hi.s      c~se.     f.\l1d to                           ':
'
                        Onca               again         a~k     why            thece         i;s t'JOT ·been a Findirw of Pacts been doni:; i:o~:· his
                                                                                                                                                                                                '
                        Unreso.lv~;u'J             IesiJetJ on his 1.1. 07 vJd t of Hl.beas Co.r:pue •                                                                                      /

                                                                                                                                                                                        !
                                                                                                                                                                                    I
                        OA'rE        ~Wi       14, 2015


             '
             \
                                                                                                                    Josat:m Bunn     ~DCJ #917274
                                                                                                                     Connally Unit
                                                                                                                    '?,99 F.M.~ ,6J2. KentlcSt., Tuas
                                                                                                                    -~enedt, texas 7.8119                        /
                                                                                                                                                             :
                                                                                                                                                             '
     \
         \
,p:                                                                           FILlED
                                                                                  Chris Daniel
                                                                                  District Clerk

                                Cause No. 819780-A                                MA.R O~ZOt 5
                                                                      nmo:
                                                                             ··
                                                                                   ·t\·. \"'              1 , • tz___
                                                                                   Harris County, Texftn~. \}.,V -
      EX PARTE                             §         IN THE 263rd WJ6TRICT &OtYJRT
                                                                            epu
                                                                                   y.~

                                           §         OF

      JOSEPH EMIL BUNN,                    §         HARRIS COUNTY, TEXAS
         Applicant

                 MOTION REQUESTING DESIGNATION OF ISSUES

           The   State   of Texas,   by        and    through   its    Assistant           Distri.ct

      Attorney for Harris County, requests that this Court, pursuant to TEX.

      CODE (RIM. PROC. art. 11.07, §3(d), designate the following issues which

      need to be resolved:

           1. Whether the applicant was denied effective assistance· of
              counsel;
                                                 !
           2. Whether the trial court erred; and

           3. Whether    the   applicant       was     the   victim · of          prosecutorial
              misconduct.
     Service has been accomplished by mailing a true . and correct

copy of the foregoing instrument to the applicant at the following

address:

     Joseph Emil Bunn
     #917274 - Connally Unit 3-A-6-B
     899 FM 632
     Kenedy, Texas 78119

     SIGNED this 6th day of March, 2015.

                                     ectfully submitted.,


                                 Ev · Flores
                                   ssistant District Attorney
                                 Harris County, Texas
                                 1201 Franklin, Suite 600
                                 Houston, Texas 77002
                                 (713) 755-6657 (office)
                                 (713) 755-5809 (fax)
                                 Texas Bar I.D. #24059760




                      /




                                 2
•                                                                              FILED
                                                                                Chris Daniel
                                                                                  District Clerk
                                Cause No. 819780-:A                               MAR 0 6 Z0f5
    EX PARTE                                §         IN THE 263'd       D~~~
                                            §         OF                              Doputy



    JOSEPH EMIL BUNN,                       §         HARRIS COUNTY, TEXAS
       Applicant

                STATE'S PROPOSED ORDER DESIGNATING ISSUES

         Having reviewed the applicant's application for writ of habeas

    corpus,   the   Court    finds   that       the   following     issues     need to         be

    resolved in the instant proceeding:

         1. Whether the applicant was denied effective assistance of
                counsel;

         2. Whether the trial court erred; and

         3. Whether    the     applicant        was     the     victim    of   prosecutorial
              misconduct.

         Therefore,   pursuant to       Article        11.07,    §3(d),    this    Court will

    resolve the above-cited issue and then enter findings of fact.

         The Clerk of the Court is ORDERED                    .&or   to transmit at this

    time any documents         in the       above-styled case to the                Court of

    Criminal Appeals until further order by this Court.
       By the following signature, the Court adopts State's Proposed Order

                                             Designating Issues in Cause Number 819780-A.


                                                                         MAR 1 0 2015
       SIGNED on the _ _ _ day of --~~~----' 2015.




:I':            . • • ,· ~       •I
        ··'.   ...           .        ....
                                                 "".




                                                                  2



         .,    ·.....
'   ~.